                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS

 WILLIAM AMOR,                               )
                                             )        Case No. 18-CV-2523
             Plaintiff,                      )
                                             )        Hon. John Z. Lee
             v.                              )
                                             )
 OFFICER MICHAEL CROSS, et al.,              )
                                             )
             Defendants.                     )
                                             )


                   PLAINTIFF’S MOTION FOR LEAVE TO FILE
                        FIRST AMENDED COMPLAINT


      Pursuant to Rule 15 of the Federal Rules of Civil Procedure, Plaintiff,

William Amor, by and through his attorneys, respectfully moves the Court for leave

to file his First Amendment Complaint, attached hereto as Exhibit 1. In support of

this motion, Plaintiff states as follows:

                              FACTUAL BACKGROUND


      1.     Plaintiff filed his original Complaint (Dkt. No. 1) in this matter on

April 9, 2018. That Complaint, filed by Plaintiff’s prior counsel, alleged, among

other things, that five individual police officers and the City of Naperville entered

into and executed a conspiracy to cause Plaintiff’s unlawful arrest and subsequent

prosecution for murder and aggravated arson that he did not commit. The

centerpiece of that conspiracy was a multi-day interrogation that followed

numerous other attempts by Defendants to pressure him to confess to a crime that

he did not commit. The final interrogation, at the conclusion of which Defendants
falsely claimed Plaintiff had given a truthful, voluntary confession, began with two

defendants, Defendant Cross and Defendant Guerrieri, compelling Plaintiff to go

with them from DeKalb County to submit to a purported polygraph examination

and interrogation by trained interrogators from John E. Reid & Associates.

     2.       Reid & Associates, through its employees, then administered several

polygraph examinations of Plaintiff, which occurred mere hours before Plaintiff’s

eventual “confession” and arrest. Reid & Associates is an Illinois based corporation

that specializes in polygraph examinations and the “Reid Technique” of

interrogation. The employees who participated in these interrogations, Michael

Masokas and Arthur Newey, were both experienced interrogators, and applied that

experience in seeking to compel Plaintiff to falsely confess.

     3.       At the time Plaintiff filed that complaint he knew that he had been

interrogated by employees of Reid & Associates, but he did not know until present

counsel reviewed records and conducted a deposition of Michael Masokas the level

of involvement of Reid & Associate and its employees in his interrogation. Masokas,

a former polygraph examiner, was deposed on November 5, 2019, and spoke to the

intimate involvement of him and colleague Arthur T. Newey on the multiple

polygraph examinations Plaintiff was exposed to. This testimony, among other fact

discovery, is what led Plaintiff to realize he had a colorable claim against Reid &

Associates.

     4.       Similarly, Plaintiff was aware that David Ferreri, as lead investigator

with the Naperville Fire Department into the fire at issue, played a role in
exploring the potential circumstances that led to the fire. It was not until present

counsel reviewed records and conducted a deposition of Defendant Guerrieri,

however, that Plaintiff determined Ferreri had done more than merely investigate

the fire.

      5.     Specifically, Defendant Guerrieri’s testimony placed Ferreri at the

scene of the fire, while a review of the record established that Ferreri affirmatively

questioned Plaintiff on his involvement and location subsequent to the alleged

origin of the fire, at least once. Notably, this included an interview that Ferreri

conducted with Defendant Cross, which was taken with the intent of “pinning

down” Plaintiff to a certain location within the apartment where the fire started.

      6.     Plaintiff’s present counsel was granted leave to appear in this

litigation on September 24, 2019. (Dkt. No. 55.) This was long after the date this

Court originally set for the amendment of the pleadings, October 6, 2018, had

passed. (Dkt. No. 28.) Very little discovery occurred prior to the deadline for

amendment of pleadings, however – Plaintiff took only two depositions during that

time, Brian Nigohsian on August 7, 2019 and Jon Ripsky on August 12, 2019.

Defendants took no depositions.

      7.     Plaintiff’s present counsel, who appeared in this litigation relatively

recently and who have moved forward discovery to finish this litigation in a timely

fashion, have identified claims that Mr. Amor has against Reid & Associates and its

employees, as well as former Lieutenant David Ferreri, and seeks to proceed with
those claims as identified in the proposed amended complaint attached as Exhibit 1

to this motion.

        8.    Plaintiff also seeks to add a claim under 42 U.S.C. § 1983 for unlawful

detention in violation of the Fourth and Fourteenth Amendment.


                                     ARGUMENT


I.      Amending Complaint to Add John Reid & Associates and David Ferreri as
        Defendants


        9.    Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure allows a

Plaintiff to amend his or her Complaint at any time before trial with the Court’s

leave. This is a liberal pleading standard, which directs the Court to “freely give

leave when justice so requires.”

        10.   As the Seventh Circuit has explained, “district courts have broad

discretion to deny leave to amend where there is undue delay, bad faith, dilatory

motive, repeated failure to cure deficiencies, undue prejudice to the defendants, or

where the amendment would be futile,” Arreola v. Godinez, 546 F.3d 788, 796 (7th

Cir. 2008) (internal citations omitted). Moreover, the “district court’s discretion

under Rule 15(a) is not a one-way street: it applies equally to decision to deny and

to grant leave to amend.” Arreola, 546 F.3d at 796.

        11.   In other words, where such factors are not present, a district court has

no basis for denying leave – and none of the factors discussed in Arreola are present

here.
      12.    As an initial matter, Plaintiff has not delayed in seeking leave to

amend. Plaintiff’s present counsel understands that the Court set a deadline for the

amendment of pleadings that has since passed, on October 6, 2018 (Dkt. No. 28).

However, several factors compounded to make meeting that deadline – or, indeed,

submitting this motion any earlier than it has been – nearly impossible to do. First,

Plaintiff’s present counsel was not granted leave to appear to represent Plaintiff

until September 9, 2019 (Dkt. No. 15), long after that initial deadline had passed.

Second, Plaintiff’s former counsel had engaged in little substantive discovery – past

preliminary written discovery – within the months between filing the Complaint

and ending their representation of Plaintiff, which left Plaintiff’s current counsel in

the dark regarding several key elements of the case. It was only after Plaintiff’s

substitution was granted, and Plaintiff began to robustly engage in fact discovery,

that Plaintiff came to believe Reid & Associates, as well as David Ferreri, played an

integral role in depriving him of his constitutional rights.

      13.    Therefore, despite the gap in time between the filing of the initial

complaint and this motion, there has been no undue delay in seeking leave to file an

amended complaint. Functionally, Plaintiff only discovered he had basis to add Reid

& Associates and David Ferreri as parties to his claim as discovery has progressed

since he substituted counsel.

      14.    Likewise, Plaintiff has not acted with the intent to delay proceedings.

Far from it – since Plaintiff’s new counsel appeared on this case, they have actively
worked with Defendants to conduct additional depositions, schedule remaining

depositions, and participate fully in moving discovery forward.

      15.     Furthermore, there is no indication that this motion will cause undue

prejudice to the defendants. Plaintiff’s claims against Reid & Associates and its

employees are within the statute of limitations for such claims. Though discovery

has already commenced, both Plaintiff and Defendants are still in the process of

engaging in necessary document production and deposing each other’s’ fact

witnesses – and as it happens, Plaintiff identified David Ferreri as a necessary

witness in this case and has been attempting to schedule his deposition for the last

two months.

      16.     These facts, as well as Defendants’ awareness that Reid & Associates

has been implicated by Plaintiff’s complaint, suggests that little additional burden

will be placed on Defendants as a result of this amendment. To the contrary,

allowing these claims to be amended to this lawsuit, rather than brought in a

separate lawsuit, would be in the interests of justice and judicial economy.

      17.     Additionally, Plaintiff has not acted in bad faith in bringing forward

this motion. Plaintiff is not seeking to add any new claims; he only seeks to add one

new set of related parties.
       18.     Lastly, Plaintiff has not previously failed to cure deficiencies in his

Complaint – indeed, none have been identified – and his addition of Reid &

Associates is far from futile. 1


II.    Amending Complaint to Add Unlawful Detention Claim


       19.     As with Plaintiff’s argument above, none of the factors discussed in

Arreola are present here. Plaintiff has not delayed in seeking to amend – it was not

until Plaintiff’s present counsel reviewed the record and deposed the

aforementioned witnesses that Plaintiff understood he had a colorable additional

claim for unlawful detention under 42 U.S.C. § 1983. Defendants cannot claim

undue prejudice – though the claim the Plaintiff is bringing was not raised prior to

this motion, the elements of unlawful detention under § 1983 are similar in fact and

in substance to Plaintiff’s state law claim for malicious prosecution, which Plaintiff

pled with the initial complaint. Nor is there any indication that Plaintiff is acting in

bad faith or with an intent to delay proceedings, since it is unlikely any significant

delay will result for this additional, similarly pled claim. Lastly, as identified above,

Plaintiff has not previously failed to cure deficiencies, and his addition of a § 1983

claim for unlawful detention is not futile – indeed it gets to the core of the

allegations he has already pled against Defendants.




1 There is a minor housekeeping issue addressed in Plaintiff’s Amended Complaint, which is to
correct the name of Defendant Jon Ripsky, who is identified in Plaintiff’s initial complaint as “Jon
Lipsky.” Mr. Ripsky has already been deposed and there is no issue among the parties about his
identity, but his name was misspelled in the initial Complaint.
      20.    Simply put, allowing a plaintiff to add a supplemental legal theory to a

complaint – particularly when said legal theory materially relates to the claims pled

in the original complaint – is well within the discretion of the district court, and

speaks to the very purpose of Rule 15. This Court, in fact, has granted the filing of

such amended complaints, particularly in instances when no undue prejudice or

delay would result in light of the additional legal theory. See Stimac v. J.C. Penney

Corp., Inc., No. 16 C 3581, 2018 WL 497367, at *1-*3 (N.D. Ill. Jan. 22, 2018)

(finding that the addition of newly pled legal claims within plaintiff’s amended

complaint would not unduly prejudice or delay proceedings, because “any additional

discovery on this limited issue would not be so extensive and costly as to justify

denying a motion to amend,” and further because “the newly proposed counts [were]

related to the [] claim in the initial complaint, arising out of the same occurrence.”).

See also Livingston v. City of Chicago, No. 16 C 10156, 2020 WL 91274, at *2 (N.D.

Ill. Jan. 7, 2020) (“Here, it is difficult to see how the additional claims would

prejudice the city . . . . The addition of legal theories based on the same alleged

injury ‘do[es] not fundamentally change the complaint, and cannot be considered an

unfair ‘surprise’ to a defendant.’ . . . . As such, Plaintiff’s may amend their

complaint to include their proposed § 1983 . . . claims.”) citing Shefts v. Petrakis,

954 F.Supp.2d 769, 789 (C.D. Ill. 2013).


                                           ***
       21.    Within the attached Amended Complaint, Plaintiff has also included a

demand for a jury trial pursuant to Federal Rule of Civil Procedure 38(b) on all

issues so triable.

       22.    As the Court directed, Plaintiff’s counsel has conferred with

Defendants’ counsel about this motion, and Defendants have indicated that they are

taking no position on the amended complaint until the motion is filed.


       WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff

leave to file the attached Amended Complaint.



                                               Respectfully submitted,
                                               WILLIAM E. AMOR
                                               /s/ Mariah Garcia
                                               One of the Plaintiff’s Attorneys


                                               Jon Loevy
                                               Tara Thompson
                                               Mariah Garcia
                                               Loevy & Loevy
                                               311 N. Aberdeen
                                               Third Floor
                                               Chicago, Illinois 60607
                                               (312) 243-5900
                                               jon@loevy.com
                          CERTIFICATE OF SERVICE

       I, Mariah Garcia, an attorney, hereby certify that on February 18, 2020, I
caused the foregoing document to be filed using the Court’s CM/ECF system, which
effected service on all counsel of record.

                                            Respectfully submitted,

                                            /s/ Mariah Garcia
                                            One of Plaintiff’s Attorneys
